DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 & 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “a specific voltage” in line 4, it is not clear which specific voltage is the applicant intended since the specific voltage is not clearly defined even in the light of the original specification does not appear to disclose what the specific voltage is .  Further clarification is needed. 
Claim 19 is rejected in the same manner as discussed above in claim 1.
Claims 2, 8-18 are rejected due to their dependency.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (hereinafter, Tanaka) (US 6172882 B1).
Insofar Claim 1 & 19 are understood, Tanaka (Fig. 7) teaches an electric circuit, comprising: a target circuit (e.g. S1 & S2) including: an application point (a point between IS1 and IS2) configured to: receive a specific voltage (since the specific 
a second wiring portion (a node between C1 and C1 to Vin source) connected to the power supply source, wherein the auxiliary circuit is configured to output the specific voltage to the application point as an auxiliary voltage, the second wiring portion is between the power supply source and the application point, the second wiring portion is configured to pass a stationary current, and the second wiring portion includes: a specific element (e.g. C1); and a start-up switch portion (e.g. the node between C1 and C1; and the node between IS1 and IS2) connected to the application point, wherein the start-up switch portion includes a first switch element (e.g. S3) and a second switch element (e.g. S4), the start-up control circuit is configured to control the first switch element and the second switch element, and the first switch element and the second switch element are different from the specific element of the second wiring portion (as can be seen from Fig. 7) except for a second impedance lower than the first impedance of the target circuit; a driving unit (e.g. output circuit)  configured to be driven based on the output power output from the output portion of the target circuit.
However, the selection of the particular characteristics of a second impedance lower than the first impedance of the target circuit is the selection of a result effective 
Regarding claim 2, Although, Tanaka does not explicitly teach wherein the auxiliary circuit outputs the auxiliary voltage to the application point based on a start-up timing of the target circuit.
However, the selection of the particular characteristics of the auxiliary circuit outputs the auxiliary voltage to the application point based on a start-up timing of the target circuit is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the auxiliary circuit outputs the auxiliary voltage to the application point based on a start-up timing of the target circuit since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 8 is rejection for the same reasons as discussed above in Claim 2, wherein the start-up switch portion (see above discussion) can be configured to conduct a path between the power supply source and the application point based on a start-up timing of the target circuit and cut off the path after elapse of a specific time.
Regarding claim 9, wherein the auxiliary circuit further includes at least a replica circuit (capacitors C1 & C2) configured to output the auxiliary voltage.
Regarding claim 10, wherein each of the first wiring portion and the second wiring portion further includes a common wiring portion (see Fig. 7, a input node the circuit output circuit which receives signal Io) common to each of the first wiring portion 
Regarding claim 11, wherein the first wiring portion further includes a second specific wiring, different from the common wiring portion; and the second specific wiring is configured to have high impedance, the first specific wiring of the second wiring portion, connected with the start-up switch portion except for the second specific wiring is configured to have high impedance and the first specific wiring is configured to have low impedance.
However, the selection of the particular characteristics of the second specific wiring is configured to have high impedance and the first specific wiring is configured to have low impedance is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the second specific wiring is configured to have high impedance and the first specific wiring is configured to have low impedance since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 12, wherein the output portion is further configured to output a specific voltage as the output power, and the auxiliary circuit is further configured to output the specific voltage to the application point as the auxiliary voltage (see Fig. 7).
Regarding claim 13, wherein the output portion includes an output point (see the node between IS1 and IS2) configured to output the received output power, and the auxiliary circuit (C1 and C2) is further configured to output a voltage to the output point of the output portion as the auxiliary voltage.
Regarding claim 14, wherein the target circuit (e.g. S1 & S2) can be configured to execute an intermittent operation to alternately repeat a start-up state in which the output power is output and a dormant state.

Response to Arguments

Applicant’s arguments with respect to claims 1-2 & 8-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHIEM D NGUYEN/
Examiner, Art Unit 2843                                                                                                                                                                                             
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843